EXHIBIT 10.5

 

inTEST Corporation
_______________

 

Non-Qualified Stock Option Agreement
_______________

 

inTEST Corporation, a Delaware corporation (“inTEST” or the “Company”), hereby
grants to ___________________ (the “Optionee”) an option to purchase a total of
_____________________ (_____________) shares of the Common Stock (the “Option
Shares”) of inTEST, at the price and on the terms and conditions set forth
herein and in all respects subject to the terms, conditions and provisions of
the inTEST Corporation Second Amended and Restated 2014 Stock Plan applicable to
options granted pursuant to the Non-Qualified Plan (the “Plan”), which terms,
conditions and provisions are hereby incorporated herein by reference. Unless
the context herein otherwise requires, capitalized terms not defined herein
shall have the meaning provided in the Plan.

 

1.

Term of Option

   

 

This Option is granted as of __________________ (the “Date of Grant”) and it may
not be exercised later than the close of business on ________________ (the
“Expiration Date”); however, this Option is subject to earlier termination as
set forth in this Option Agreement and in the Plan.

   

2.

Option Exercise Price

   

 

The Option exercise price (“Option Price”) is __________________________________
($____) per Option Share.

   

3.

Exercise of Option

   

 

This Option is exercisable during its term only in accordance with the terms,
conditions and provisions of the Plan and this Option Agreement as follows:

   

 

(i)

Right to Exercise. This Option shall vest ___________________________.  The
Optionee must be in the service of inTEST or any of its Affiliates on the date
of such vesting in order for the Option to vest; provided, however, if the
Optionee is an employee, and upon such Optionee’s retirement from active
employment with the Company or its Affiliates, the Optionee’s age plus years of
service are equal to or greater than seventy-five (75) years, and the Optionee
signs and agrees to be bound by the Company’s or an Affiliate’s post-employment
non-competition, non-solicitation and non-disclosure agreement, the Option shall
continue to vest according to this Paragraph 3(i). This Option may be exercised,
in whole or in part, up to the amount vested through the date of exercise to the
extent not earlier exercised and otherwise in accordance with the terms,
conditions and provisions of the Plan and this Option Agreement.

     

 

(ii)

Method of Exercise. When exercisable, this Option shall be exercised only upon
receipt by inTEST, in form and substance acceptable to inTEST, of (A) written
notice of such exercise and (B) payment in full of the Option Price for the
Option Shares to be purchased. Each such notice shall (A) specify the number of
Option Shares to be purchased, and (B) satisfy the securities law requirements
set forth in the Plan.

     

 

(iii)

Restrictions on Exercise. This Option may not be exercised if the issuance of
the Option Shares upon such exercise would constitute a violation of any
applicable federal or state securities laws or regulations or other laws or
regulations. As a condition to the exercise of this Option, inTEST may require
the Optionee to make any representations and warranties to inTEST as inTEST
deems necessary or appropriate under any applicable law or regulation.

 

 

--------------------------------------------------------------------------------

 

 

4.

Payment for Option Shares

   

 

The Optionee shall pay for the shares (i) in cash; (ii) by bank check payable to
the order of inTEST; or (iii) by such other mode of payment as inTEST may
approve.

   

5.

Transfer of Option Shares

   

 

Option Shares may not be sold, pledged, assigned, hypothecated, gifted,
transferred or disposed of in any manner without compliance with all applicable
federal and state securities laws and regulations, and an appropriate legend
referring to any restrictions on transfer and any other restrictions imposed
herein or under the Plan may be endorsed on the certificates representing Option
Shares.

   

6.

Transfer of Option

   

 

This Option may not be sold, pledged, assigned, hypothecated, gifted,
transferred or disposed of in any manner, either voluntarily or involuntarily by
operation of law, other than by will or by the laws of dissent or distribution,
and may be exercised during the lifetime of the Optionee only by the Optionee.
Subject to the foregoing, the terms of the Plan and the terms of this Option
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee.

   

7.

Termination of Options

   

 

This Option shall expire as set forth above and may not be exercised later than
the Expiration Date. Notwithstanding the foregoing, this Option may not be
exercised after the first to occur of the following:

     

 

(i)

the date set by the Board of Directors of inTEST (the “Board of Directors”) to
be an accelerated expiration date after a finding by the Board of Directors that
a change in the financial accounting treatment for options from that in effect
on the date the Plan was adopted materially adversely affects inTEST or, in the
determination of the Board of Directors, may materially adversely affect inTEST
in the foreseeable future, provided the Board of Directors may take whatever
action, including acceleration of any exercise provisions, it deems necessary
should it make the determination referred to above;

     

 

(ii)

expiration of one (1) year from the date the Optionee’s service with inTEST (or
any of its Affiliates) terminates for any reason, other than for Cause, in which
case this Option shall expire immediately; or

     

 

(iii)

in the event of a Change of Control, the Expiration Date of any Option which has
vested may be accelerated to a date not earlier than thirty (30) days after
notice of such acceleration is given to the Optionee, and any Option which has
not vested may be terminated.

     

8.

Acceleration of Option

   

 

This Option shall immediately vest and be exercisable in the event (i) the
Optionee dies, (ii) the Optionee incurs a Disability, or (iii) a Change of
Control occurs and (A) the Unrelated Person involved in such Change of Control
does not assume or substitute the Option; (B) the Optionee’s service with the
Company is terminated by the Unrelated Person within two years following the
Change of Control other than for Cause; or (C) the Optionee resigns for Good
Reason. An employee who has retired from active employment according to Section
3(i) of this Option Agreement and whose Option is not assumed or substituted by
an Unrelated Person following a Change of Control is considered to be terminated
without Cause. For purposes of this Option Agreement, the term “Disability”
shall mean a condition of total mental or physical incapacity for further
performance of a person’s duty with the Company that the Committee determines,
on the basis of competent medical evidence, is likely to be permanent and
constitutes a “disability” within the meaning of section 22(e)(3) of the
Internal Revenue Code.

 

 

--------------------------------------------------------------------------------

 

 

9.

Amendment of Option

   

 

inTEST has the right to amend this Option, subject to the Optionee’s consent if
such amendment is not favorable to the Optionee, except that the consent of the
Optionee shall not be required for any amendment made pursuant to the Plan.

   

10.

Amendment of the Plan

   

 

Subject to certain restrictions contained in the Plan, the Board of Directors of
inTEST may amend the Plan from time to time in such manner as it may deem
advisable.

   

11.

Continued Service

   

 

The grant of this Option shall not be construed to imply or constitute evidence
of any agreement, express or implied, on the part of inTEST to continue the
service of the Optionee with inTEST or any of its Affiliates.

   

12.

Withholding of Taxes

   

 

If required by inTEST, the Optionee shall, as a condition to the exercise of the
Option and the issuance of Option Shares or the transfer of the Option Shares,
remit to inTEST the amount of any federal, state or local taxes, including FICA
taxes and other employment taxes, required to be withheld or paid under
applicable law. To the extent that such taxes are not collected upon the
exercise of the Option, inTEST may withhold a portion of the Option Shares or
take whatever other action it deems necessary to collect all required taxes due
upon the exercise of the Option or transfer of the Option Shares.

   

13.

Entire Agreement

   

 

This Option Agreement, together with the Plan, represents the entire agreement
between the parties.

   

14.

Governing Law

   

 

This Option Agreement shall be construed in accordance with the laws of the
State of Delaware.

 

 

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, inTEST executes this Option Agreement as of the day and year
set forth above.

 

 

 

 

 

inTEST Corporation

            By:      

Hugh T. Regan, Jr.
Secretary, Treasurer and Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------

 


ACKNOWLEDGMENT

 

 

 

 

The Optionee acknowledges receipt of a copy of the Plan and a copy of the
Prospectus covering the Option Shares to be issued pursuant to the Plan, copies
of which are attached hereto, and Optionee represents that he or she has read
and is familiar with the terms, conditions and provisions thereof and hereby
accepts the Option granted ______________ subject to all the terms, conditions
and provisions thereof. The Optionee hereby agrees to accept as binding,
conclusive and final, all decisions or interpretations of the Board of Directors
or the Committee upon any questions arising under the Plan.

 

 

 

 

Date:

           

Name:

             

Address:

 

 

--------------------------------------------------------------------------------

 

 

NOTICE OF EXERCISE OF STOCK OPTION

 

 

 

 

To:

inTEST Corporation
804 East Gate Drive, Suite 200
Mt. Laurel, NJ 08054
Attn: Chief Financial Officer

 

 

_____________, 20___

 

 

 

In accordance with Section 3 of the Non-Qualified Stock Option Agreement dated
as of _____________________ (the “Option”), I hereby irrevocably elect to
exercise the Option to purchase _____________ Option Shares of the Common Stock
of inTEST Corporation (the “Corporation”) at the exercise price of
_____________________________ ($____) per Option Share and deliver herewith a
bank check payable to the order of the Corporation for the aggregate exercise
price of $________________.

 

 

 

 

 

 

Signature*:

     

Name*:
Address:

Phone:

SS #:

   

 

*     The signature and name should correspond exactly with the name on the
first page of the Option.

 